



Exhibit 10.1


THIRD AMENDMENT TO THE REALPAGE, INC.
2010 EQUITY INCENTIVE PLAN
(Amended and Restated Effective June 4, 2014)
This Third Amendment (this “Amendment”) to the RealPage, Inc. (the “Company”)
2010 Equity Incentive Plan, as amended and restated June 4, 2014 (as amended,
the “Plan”) is adopted as of February 18, 2016 (the “Date of Amendment”) by the
Board. All capitalized terms not defined herein shall have the meanings ascribed
to them by the Plan.
Effective as of the Date of Amendment, the Plan is amended as follows:
1.    Annual Award to Outside Directors. Sections 12(c) and 12(d) of the Plan
are hereby amended and restated to read in their entirety as follows:


(c) Annual Award. Each Outside Director will be automatically granted (an
“Annual Award”) on April 1 of each year, beginning in 2016, a number of Shares
of Restricted Stock determined by dividing (A) $160,000 by (B) the average of
the Fair Market Value of a share on each of the 30 trading days immediately
preceding (and excluding) the grant date, with the number of Shares rounded up
to the nearest whole Share. If the initial election or appointment of such
Outside Director occurs on any date other than April 1st, such Outside Director
will also be automatically granted a prorated portion of the Annual Award on the
date of such election or appointment. The prorated number of Shares of
Restricted Stock shall be determined based on the number of complete months
remaining between the date of election or appointment and the next April 1st.


(d) Terms. The terms of each Award granted pursuant to this Section will be as
follows: The Restricted Stock awarded under each Annual Award will be issued for
no cash consideration and will be forfeited and automatically transferred to and
reacquired by the Company at no cost upon the date the Director ceases to
provide services as a member of the Board (the “Forfeiture Provision”). The
Forfeiture Provision will lapse as to twenty-five percent (25%) of the
Restricted Stock awarded in such Annual Award on the first day of each calendar
quarter for four (4) calendar quarters beginning on the first day of the
calendar quarter immediately following the date of grant, provided that the
Participant continues to serve as a Director through such dates.


2.    Miscellaneous. Except as expressly amended hereby, the terms and
conditions of the Plan shall remain in full force and effect. This Amendment
shall be governed by and construed in accordance with the laws of the State of
Texas, without reference to principles of conflict of laws.






--------------------------------------------------------------------------------





Exhibit 10.1




RealPage, Inc., by its duly authorized officer, has executed this Third
Amendment to the Plan on the date indicated below.


REALPAGE, INC.




By: /s/ Stephen Winn
Stephen Winn
Chief Executive Officer
Chairman of the Board


Date: February 18, 2016




